Citation Nr: 1409541	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to February 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from three February 2011 determinations of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

FINDINGS OF FACT

1.  Medical care was provided to the Veteran at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011.

2.  The private treatment rendered by Tallahassee Memorial Hospital was not authorized by VA.

3.  The medical care that the Veteran received at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011, was not for a condition of such nature that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 17.52-54, 17.120, 17.121, 17.1000-1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's combined health record folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

The Veteran was sent a letter in April 2011 advising him of the information necessary to substantiate his claim as well as notifying him of all relevant procedure and appellate rights.  The VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim. 

The Veteran is seeking entitlement to payment or reimbursement of medical expenses for emergency room treatment received at Tallahassee Memorial Hospital for left sided chest pain and shortness of breath on January 25, 2011, and for repeat x-rays on January 27, 2011, and January 28, 2011.  The VAMC in Gainesville, Florida, denied the claim on the basis that the care the Veteran on each date was non emergent.  See February 2011 letters.  Only the regulations in effect at the time the treatment was rendered will be considered in this decision.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care in accordance with the provisions of this section.  When demand is only for infrequent use, individual authorizations may be used.  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, for medical services for the treatment of any disability of a Veteran who has a service-connected disability rated at 50 percent or more.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a)(2). 

The admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran, or by others in his or her behalf, is dispatched to VA within 72 hours after the hour of admission.  When an application for admission by a Veteran has been made more than 72 hours after admission, authorization for continued care at VA expense shall be effective as of the postmark, or dispatch date of the application, or the date of any telephone call constituting an informal application.  See 38 C.F.R. § 17.54.

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011, nor was an application for authorization made to VA within 72 hours of the emergency services rendered.  For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility on January 25, 2011, January 27, 2011, and January 28, 2011.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, "all three statutory requirements would have to be met before reimbursement could be authorized."  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Prior to the treatment in question, service connection had been in effect for adjustment disorder with anxiety since February 27, 2010.  Therefore, the Veteran may be considered for reimbursement or payment under 38 U.S.C.A. § 1728 for the medical expenses related to the private treatment if the record establishes that such care or services were rendered in a medical emergency and VA or other Federal facilities were not feasibly available.  See 38 C.F.R. § 17.120.

The records associated with the Veteran's treatment at Tallahassee Memorial Hospital reveal that he arrived at approximately 9:30pm on January 25, 2011, which the Board notes was a Tuesday.  The following details of his visit were noted: "sudden onset of left sided chest pain since Friday, Some SOB. States his breathing has gotten easier tonight. Appears very anxious in triage."  Another record documents that the Veteran reported tingling of his bilateral hands and cheeks, now improved, and increased "personal stress."  The clinical impression on January 25, 2011, was anxiety/hyperventilation.  An x-ray was taken due to chest pain and numbness of the fact and both hands with dyspnea.  The findings were as follows: "in the right lung apex there is a very thin white line that is somewhat horizontally oriented just above the margin of the clavicle.  This is perhaps from scarring, an atypical appearance to a very small apical pneumothorax is in the differential diagnosis although more remote.  Correlate clinically and if there is concern consider repeat radiograph and consider even a left lateral decubitus view of the chest.  Otherwise negative."  

The Veteran returned to Tallahassee Memorial Hospital at approximately 5:15pm on January 27, 2011, two days later.  His chief complaint was having had a "panic attack" the day prior.  The rest of the findings are illegible.  The reassessment was that the chest x-ray showed no pneumothorax (CXR NO PTX) and no internal change (?).  A follow-up chest x-ray secondary to recommendation when a linear line in the right apex was noted was performed.  The impression, in pertinent part, was "tiny extra pleural air collection in the right apex which is worrisome for a small right apical pneumothorax.  This pneumothorax appears unchanged compared to the prior exam."  The Veteran returned to Tallahassee Memorial Hospital at approximately 2:40pm on January 28, 2011, for repeat chest x-ray to rule out pneumothorax.  It was noted he had been asymptomatic for two days.  No pneumothorax was seen on x-ray.  

The Veteran alleges that his treatment at Tallahassee Memorial Hospital was emergent in nature and directly related to his service-connected adjustment disorder with anxiety.  He contends that he was at home on January 25, 2011, when he was stricken with sharp chest pain, labored breathing, and confusion; that he was driven to the emergency room at Tallahassee Memorial Hospital and monitored for a few hours; that several tests were conducted, including chest x-ray, and that he was prescribed medication for anxiety with possible lung collapse.  The Veteran asserts that he was subsequently called by the doctor at Tallahassee Memorial Hospital to return to the emergency room immediately as there may have been a problem with his lung, which formed the basis of his second visit on January 27, 2011, and that he received another call from the emergency room doctor that he should not have been released the prior day because there was still some questions about his x-rays, which formed the basis for his third visit on January 28, 2011.  See April 2011 notice of disagreement.  

The Gainesville VAMC sought a medical opinion.  The physician reported that "initial visit to ER after 5 days of R sided chest pain.  Not emergent.  Follow up visits to ER 1/27/11 and 1/28/11 were not emergent.  Appeal denied."  

In his May 2011 VA Form 9, the Veteran disputes the finding that he had pain five days prior to the incident as the basis for not approving payment and he alleges that he was not short of breath until the night of his first emergency room visit and that shortness of breath is a sign that something is wrong.  He also contends that the chest pain was not the reason he sought emergency room treatment as such pain is frequently related to a strained muscle.  

As noted above, the Veteran alleges that the care he received at Tallahassee Memorial Hospital on the dates in question was emergent because he began experiencing shortness of breath on January 25, 2011.  The Board finds these assertions competent, but not credible, as the Veteran specifically reported that his breathing had gotten easier on January 25, 2011.  Moreover, the follow-up treatment the Veteran received on January 27, 2011, and January 28, 2011, was clearly related to findings associated with his lung on x-ray, not any symptom of his service-connected adjustment disorder with anxiety.  In this case, the medical findings and complaints at the time of presentation to the emergency room on the dates in question are more credible and probative than the Veteran's current contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

While the Board acknowledges that the shortness of breath the Veteran experienced on January 25, 2011, may have required medical attention, the treatment does not meet the requirements for emergency services under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  In other words, the preponderance of the evidence does not show the services the Veteran received were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  There is no medical evidence to the contrary.  Rather, the physician who provided the April 2011 opinion determined that none of the visits made to Tallahassee Memorial Hospital were emergent.  

Since the Veteran does not meet one of the three requirements under 38 U.S.C.A. § 1728, entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011, must be denied under these provisions.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.

In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.

As noted above, eligibility for reimbursement under the Veterans Millennium Health Care and Benefits Act requires that the treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board has determined that the treatment received by the Veteran at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011, was non-emergent in nature, and there is no indication that to delay treatment would have been hazardous to his life or health.  Again, there is no medical evidence to the contrary. 

The Veteran does not satisfy at least one of the requisite criterion set forth above; therefore, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted.



ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for emergency room treatment received at Tallahassee Memorial Hospital on January 25, 2011, January 27, 2011, and January 28, 2011, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


